Citation Nr: 1102753	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-05 674	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for high uric acid.

2.  Entitlement to service connection for kidney stones, to 
include as due to high uric acid.

3.  Entitlement to service connection for gout of the left foot, 
to include as due to high uric acid.

4.  Entitlement to service connection for a right knee 
disability, to include as due to high uric acid and gout.

5.  Entitlement to service connection for a left knee disability, 
to include as due to high uric acid and gout.

6.  Entitlement to service connection for a lumbar spine 
disability, to include as due to his bilateral knee disabilities 
and gout.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2010, the Veteran presented sworn testimony during a 
personal hearing in Waco, Texas, which was chaired by the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file.

At the time of the Board hearing, the Veteran submitted 
additional evidence with a written waiver of agency of original 
jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2010).
The issues of entitlement to service connection for hypertension 
and TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Veteran will be notified if 
any further action on his part is required.


FINDINGS OF FACT

1.  High uric acid does not constitute a disease or disability 
for VA compensation purposes.

2.  The competent evidence of record does not establish that the 
Veteran currently suffers from kidney stones as a result of a 
disease or injury in active duty service and is not proximately 
due to, the result of, or aggravated by any service-connected 
disability.

3.  The preponderance of the evidence is against a finding that 
the Veteran currently suffers from gout of the left foot as a 
result of a disease or injury in active duty service and is not 
proximately due to, the result of, or aggravated by any service-
connected disability.

4.  The preponderance of the evidence is against a finding that 
the Veteran currently suffers from a right knee disability as a 
result of a disease or injury in active duty service and is not 
proximately due to, the result of, or aggravated by any service-
connected disability. 

5.  The preponderance of the evidence is against a finding that 
the Veteran currently suffers from a left knee disability as a 
result of a disease or injury in active duty service and is not 
proximately due to, the result of, or aggravated by any service-
connected disability.

6.  The preponderance of the evidence is against a finding that 
the Veteran currently suffers from a lumbar spine disability as a 
result of a disease or injury in active duty service and is not 
proximately due to, the result of, or aggravated by any service-
connected disability.


CONCLUSIONS OF LAW

1.  High uric acid is not a disease, disability, or injury for 
which applicable law permits compensation or service connection.  
38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2010); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  Kidney stones were not incurred in or aggravated by active 
duty service and are not proximately due to, the result of, or 
aggravated by any service-connected disability.  38 U.S.C.A. §§ 
1110, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2009); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); see 
also Wallin v. West, 11 Vet. App. 509, 512 (1998).

3.  Gout of the left foot was not incurred in or aggravated by 
active duty service and is not proximately due to, the result of, 
or aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2009); see Allen and Wallin, supra.

4.  A right knee disability was not incurred in or aggravated by 
active duty service and is not proximately due to, the result of, 
or aggravated by any service-connected disability.  38 U.S.C.A. § 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2010); see Allen and Wallin, supra.

5.  A left knee disability was not incurred in or aggravated by 
active duty service and is not proximately due to, the result of, 
or aggravated by any service-connected disability.  38 U.S.C.A. § 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2010); see Allen and Wallin, supra.


6.  A lumbar spine disability was not incurred in or aggravated 
by active duty service and is not proximately due to, the result 
of, or aggravated by any service-connected disability.  38 
U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2010); see Allen and Wallin, supra.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; not every item of 
evidence has the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to initial 
adjudication of the appellant's claim, a letter dated in December 
2006 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  The December 2006 notice letter also 
informed the Veteran of how VA determines the appropriate 
disability rating or effective date to be assigned when a claim 
is granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless 
error).  In view of the foregoing, the Board finds that the 
Veteran was notified and aware of the evidence needed to 
substantiate his claims, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

With respect to the Veteran's claims of entitlement to service 
connection for high uric acid and kidney stones, the Veteran's VA 
treatment records and private medical records reflect 
comprehensive treatment.  As noted above, high uric acid is not 
considered a disability for VA purposes.  Additionally, there is 
no indication that the Veteran has a current diagnosis of kidney 
stones.  As the Veteran's treatment records are current and 
thorough, the Board finds that the preponderance of the medical 
evidence is against a current diagnosis of kidney stones.  
Accordingly, examinations are not required.  See McLendon, supra.  

Regarding the remaining service connection claims, the Veteran 
participated in a VA examination in December 2007 and was 
provided a VA examination addendum in April 2008, which have been 
included in the claims file for review.  Both involved a review 
of the claims file, a thorough examination of the Veteran, and 
opinions that were supported by sufficient rationale.  Therefore, 
the Board finds that the examinations are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).  Given the foregoing, the Board finds 
that the VA has substantially complied with the duty to obtain 
the requisite medical information necessary to make a decision on 
the appellant's claims.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).  Importantly, the Board notes that the Veteran is 
represented in this appeal.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  The Veteran has submitted argument and 
evidence in support of the appeal.  Based on the foregoing, the 
Board finds that the Veteran has had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication is not affected.

II.  The Merits of the Claims

The Veteran contends that he currently suffers from high uric 
acid, kidney stones, gout of the left foot, bilateral knee 
disabilities, and a lumbar spine disability as a result of his 
time in active duty service.  Alternatively, he argues that his 
gout, knee and spine disabilities are the result of high uric 
acid.

Governing Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).


In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis 
for disability, which is proximately due to, or the result of, a 
service connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2010).  Secondary service connection may also be established for 
a disorder, which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  See 71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); see also 
Allen, supra.

In order to prevail on the issue of secondary service connection, 
the record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

A.  High Uric Acid

The Veteran contends that while he was in service, a laboratory 
finding evidenced high uric acid for which he should have been 
treated with medication.  He contends that because he was not 
treated for this condition in service, he developed gout, which 
led to his current arthritis.  

The Veteran contends that a September 1969 service treatment 
record demonstrated a uric acid level that was 7-10, evidencing 
the onset of his gout.  That record also demonstrates that he 
complained of a mild low backache for 24 hours.  The diagnosis 
was a urinary tract infection and he was prescribed Declomycin.  
The service treatment records otherwise do not demonstrate that 
the Veteran's uric acid levels were tested, or that he was 
diagnosed with high uric acid levels or with gout.
In April 2008, a VA examiner reviewed the Veteran's service 
treatment records, and explained that the term "UA 7-10" noted 
in September 1969 referred to a urinalysis, rather than to uric 
acid, and that the finding was used only to diagnose a urinary 
tract infection.  The examiner further noted that there was no 
evidence of gout in service, nor evidence of elevated uric acid 
levels, to support the Veteran's claim.

The Board finds that service connection for the Veteran's high 
uric acid levels must be denied.  While the Veteran's post-
service treatment records indicate that he has been diagnosed 
with gout, service connection can only be granted for a 
disability resulting from disease or injury.  In this regard, the 
Board notes that "disability" means an impairment in earning 
capacity resulting from diseases and injuries and their residual 
conditions.  38 C.F.R. § 4.1; see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (noting that, based on the definition found 
in 38 C.F.R. § 4.1, the term disability "should be construed to 
refer to impairment of earning capacity due to disease, injury, 
or defect, rather than to the disease, injury, or defect 
itself").  

Moreover, a symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).
High uric acid, like hyperlipidemia, represents a clinical 
finding, not a "disability" for VA purposes.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are laboratory results 
and are not, in and of themselves, disabilities; they are, 
therefore, not disabling entities for which compensation is 
payable under VA's rating schedule).  

The Veteran's claim for service connection for gout, kidney 
stones, and arthritis of the knees and low back related to 
findings of high uric acid will be addressed separately in this 
decision.  Accordingly, because a high uric acid level in and of 
itself is not a disability for which service connection may be 
granted, the Board concludes that the preponderance of the 
evidence is against the claim, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


B.  Kidney Stones

The Veteran contends his kidney stones are related to his time in 
active duty service.  Alternatively, he contends that his kidney 
stones developed as a result of high uric acid levels documented 
in service.

Service treatment records are negative for any complaints, 
diagnosis, or treatment for kidney stones or a kidney condition.  
In September 1969, the Veteran was diagnosed with a urinary tract 
infection, but there is no indication that the infection spread 
to the Veteran's kidneys.  Accordingly, because separation 
examination is negative for any kidney condition or complaints, 
the Board finds that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection of kidney stones.  38 
C.F.R. § 3.303(b).

Post-service treatment records reflect that in June 1997, the 
Veteran was hospitalized for kidney stones.  In August 1997, it 
was noted that the Veteran had also passed a kidney stone in 1978 
or 1979.  VA and private treatment records dated within the 
appeal period, however, do not evidence a diagnosis of kidney 
stones or any residuals related to the 1978 or 1997 kidney 
stones.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Accordingly, a disability manifested by kidney stones is not 
shown in this instance.  Additionally, a diagnosis of kidney 
stone is not a diagnosis of a chronic disability.  Rather, the 
Veteran had acute and transitory renal calculi that resolved in 
1997.  There is no evidence that the Veteran suffers from any 
chronic disability manifested by kidney stones.  

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent evidence of a current disability, service 
connection for kidney stones must be denied. 
The Board has considered the Veteran's claim that his history of 
kidney stones is related to his active duty service.  However, as 
a layperson, the Veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67 (1997).  In this case, the Veteran is certainly 
competent to report his experiences regarding kidney stones, but 
as he is not a physician, he is unable to provide a credible 
nexus statement.

The Board finds that the preponderance of the evidence is against 
the claim for service connection because the evidence does not 
show any competent diagnosis of a current diagnosis of kidney 
stones.  Therefore, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

C.  Gout of the Left Foot

The Veteran contends his left foot gout is related to his time in 
active duty service.  Alternatively, he contends that his left 
foot gout developed as a result of high uric acid levels 
documented in service.

Service treatment records reflect that in September 1968 the 
Veteran reported left foot pain.  Physical examination revealed 
full range of motion and no swelling.  The diagnosis was strain.  
The Veteran was provided with an ace bandage for the foot and 
knee and he was advised to soak his leg.  June 1972 separation 
examination revealed no abnormalities of the left foot, and no 
diagnosis of a left lower extremity condition, or of gout, was 
provided.  Accordingly, the Board finds that chronicity in 
service is not established in this case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection for gout of the left foot.  
38 C.F.R. § 3.303(b).

Post-service treatment records reflect that the Veteran had been 
diagnosed with gout since at least August 1997.  At that time, 
the Veteran complained of swelling of the left foot and great toe 
for a number of days.  There was tenderness and edema of the left 
foot, with no history of trauma.  There were no prior episodes of 
gout.  The diagnosis was gout.  VA treatment records dated from 
2001 reflect an ongoing diagnosis of gout, not otherwise 
specified.  Prescription records reflect that since at least 
December 1997, the Veteran was prescribed Allupurinol to control 
his gout symptoms.  These records do not reflect that the 
Veteran's physicians have related his gout to his service.  

Upon April 2008 VA examination, the VA examiner reviewed the 
Veteran's claims file and stated, as noted above, that the 
service treatment records did not indicate that the Veteran's 
uric acid levels were tested or that he was diagnosed with gout.  
Additionally, the VA examiner reviewed the September 1968 
documentation of left foot pain and determined that the 
description of the Veteran's symptoms and the physical findings, 
in particular the lack of swelling and normal range of motion, 
were not consistent with a diagnosis of gout.  

The first post-service evidence of the Veteran's gout is in 1997, 
approximately 25 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and that weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no 
competent medical evidence that relates the Veteran's current 
diagnosis of gout of the left foot to his service.

The Board has considered the Veteran's claim that his gout of the 
left foot is related to his service.  However, as a layperson, 
the Veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  In this case, the Veteran is certainly competent 
to discuss his left foot pain, but as he is not a physician, he 
is unable to provide a credible nexus statement.

Regarding the Veteran's alternate theory of entitlement, the 
Board notes that the Veteran is not service connected for high 
uric acid, and thus the question of entitlement to service 
connection on a secondary basis is moot.

The Board finds that the preponderance of the evidence is against 
the claim for service connection because the evidence does not 
establish that the Veteran's gout of the left foot is related to 
active duty service.  As the preponderance of the evidence is 
against the claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Left and Right Knee Disabilities

The Veteran contends that his left and right knee disabilities 
are related to injuries he sustained in service.  Alternatively, 
he contends that the disabilities are related to high uric acid 
levels found in service or gout.

Service treatment records reflect that in September 1968, the 
Veteran complained of left foot and knee pain.  He had full range 
of motion and there was no swelling.  The impression was strain.  
He was given an ace bandage for his knee and foot and instructed 
to complete hot soaks.  In April 1970, the Veteran complained of 
a mild right knee ache.  Then, in April 1971, the Veteran was 
evaluated for weakness in the left knee quadriceps.  There was no 
other abnormality of the left knee.  The plan was to complete 
physical therapy.  June 1972 separation examination revealed no 
abnormalities of either knee, and no diagnosis of a knee 
condition was provided. 

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2010).  The Board notes that the 
Veteran was not diagnosed with arthritis of the knees within his 
first post-service year and is thus not afforded the presumption 
set forth in 38 C.F.R. §§ 3.307, 3.309(a).

Post-service treatment records reflect that the Veteran has been 
diagnosed with multi-site osteoarthritis beginning in July 2001.  
VA and private treatment records dated prior to that time reflect 
only a diagnosis of degenerative joint disease related to the 
lumbar spine.  Records dated until November 2008 reflect an 
ongoing diagnosis of osteoarthritis, though complaints and 
treatment specifically for the knees was not shown.

At his November 2007 hearing before a Decision Review Officer, 
the Veteran reported that while in service, he injured his left 
knee while completing an obstacle course and was told to go to 
sick call.  He then injured his right knee during a basketball 
game and was told that he had suffered a strain.  He stated that 
later on in service, he reported to sick call due to continuous 
knee pain.  He stated that ever since he hurt his right knee 
while in service, he has limped on his left leg.  He stated that 
whenever he squatted, his right knee would give out and he heard 
popping noises.  

On December 2007 VA examination, the Veteran reported that when 
he injured his left knee in 1968, he was placed on light duty for 
two day.  He denied any swelling or instability of the left knee, 
with pain only on activity.  He stated that his right knee 
swelled and gave way on activity.  After physically examining the 
Veteran, including X-ray examination, the diagnosis was 
degenerative joint disease of the knee, the right more than the 
left, moderate with progression.  After reviewing the service 
treatment records and the VA claims file, the VA examiner 
determined that it was less likely than not that the Veteran's 
knee disabilities were related to his service.  In so 
determining, the examiner found it to be significant that 
although the Veteran was seen in-service for right knee pain in 
1970, and for left knee pain in 1968 and in 1971, neither of 
those incidents were followed-up with any other complaints or 
diagnosis suggesting that the injuries and complaints were not 
chronic.  The lack of treatment following these incidents, as 
well as the normal separation examination and absence of medical 
records evidencing any knee disability for many years following 
service, made it unlikely that the Veteran's current knee 
disabilities were related to the in-service incidents.  The 
examiner stated that most of the Veteran's knee problems were 
related to his obesity.    

In April 2008, a different VA examiner reviewed the claims file 
once again and determined that the Veteran's right and left knee 
disabilities were directly related to obesity.  She explained 
that obesity was a leading cause of knee pain. 

The first post-service evidence of the Veteran's right and left 
knee disabilities is in 2001, approximately 29 years after his 
separation from service.  In view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and that weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, 
there is no indication that the Veteran was diagnosed with left 
or right knee arthritis within one year following separation from 
service, and therefore he is not entitled to presumptive service 
connection.  38 C.F.R. § 3.307, 3.309.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no 
competent medical evidence that relates the Veteran's current 
right or left knee disabilities to his service.  By contrast, a 
VA examiner has considered the in-service incidents of knee pain 
and treatment and has determined that those incidents do not 
relate to the Veteran's current disabilities.  

The Board has considered the Veteran's claim that his right and 
left knee disabilities are related to his service.  However, as a 
layperson, the Veteran is not competent to give a medical opinion 
on diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  In this case, the Veteran is certainly competent 
to discuss his bilateral knee pain, but as he is not a physician, 
he is unable to provide a credible nexus statement.

With regard to the Veteran's contention this his knee 
disabilities are related to gout and high uric acid levels, the 
Board notes that the Veteran is not service connected for high 
uric acid or gout, and thus the question of entitlement to 
service connection on a secondary basis is moot.

The Board finds that the preponderance of the evidence is against 
the claim for service connection because the evidence does not 
that the Veteran's right or left disabilities are related to his 
active duty service.  As the preponderance of the evidence is 
against the claims, the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

E.  Lumbar Spine Disability

The Veteran contends that his lumbar spine disability is related 
to an injury he sustained in service.  Alternatively, he contends 
that his lumbar spine disability is related to his right and left 
knee disabilities and gout.

Service treatment records reflect only that in September 1969, 
the Veteran reported to sick call and complained of a mild low 
backache for 24 hours.  There was no tenderness, straight leg 
raising was to 90 degrees on the right, to 40 degrees on the 
left, and there were normal deep tendon reflexes.  The diagnosis 
was a urinary tract infection.  The June 1972 separation 
examination revealed no abnormalities of the low back, and no low 
back condition was diagnosed.  Accordingly, although the Veteran 
complained of low back pain at one point in service, no diagnosis 
of a low back condition was made at that time, and in light of 
the normal separation examination, the Board finds that 
chronicity in service is not established in this case.  38 C.F.R. 
§ 3.303(b).

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection for a lumbar spine 
disability.  38 C.F.R. § 3.303(b).

Post-service treatment records reflect that in July 1982, private 
X-ray examination revealed hypertrophic degenerative changes of 
the lumbar spine and moderate uniform narrowing at the L5-S1 
intervertebral disc space.  At that time, the Veteran had fallen 
from the roof of a home while completing carpentry work, injuring 
his radius, ulna, and had residual hip pain.  In June 1997, 
private X-ray examination revealed hypertrophic degenerative 
changes in the lumbar spine.  An October 1997 VA treatment record 
reflects that the Veteran had long standing back pain.  The pain 
had gotten worse in the previous year.  He had been a carpenter 
for 20 years, which required lifting and other tasks affecting 
the back.  X-ray examination revealed partial compression at L2, 
spondylolysthesis at L5-S1, and degenerative joint disease.  It 
was noted that the Veteran was overweight which could be 
contributing to his low back pain.  He was instructed on weight 
loss and proper back usage.  A July 2006 VA treatment records 
reflects that the Veteran reported that he had injured his low 
back at the age of 13 and that since then he had experienced 
flare-ups when completing physical activity.  An October 2003 
private rehabilitative treatment record reflects that the Veteran 
had pulled a muscle in his low back two months previously, and 
had experienced his first episode of back pain in 1997.  VA 
treatment records dated up to November 2008 reflect an ongoing 
diagnosis of chronic low back pain.  These records, however, do 
not indicate that the Veteran's low back disability is related to 
his service. 

On November 2007 VA examination, the Veteran reported that he 
developed back pain in 1969 due to heavy lifting.  He reported 
that he had back pain shortly after he separated from service and 
that the pain had become progressively worse.  After physically 
examining the Veteran and reviewing the claims file, the examiner 
concluded that it was less likely than not that the Veteran's low 
back disability was related to his service.  In so determining, 
the examiner explained that even if the Veteran had suffered a 
back sprain in 1969 as he has described, there were no follow-up 
records or notations of further back pain following that incident 
or on separation from service, indicating that the back injury 
was not chronic in nature.  Therefore, it was unlikely that the 
Veteran's current back disability was related to the reported in-
service back sprain. 

In April 2008, a different VA examiner reviewed the claims file 
and determined that although the Veteran complained of low back 
pain in 1969, there was no resulting diagnosis of a back injury.  
In light of the Veteran's statement to his VA physician that he 
had first injured his low back at the age of 13, it was more 
likely that his low back disability was related to that early 
injury.  There was no evidence that the earlier injury had been 
aggravated by his service. 

At his July 2010 hearing before the Board, the Veteran stated 
that his right and left knee disabilities had contributed to his 
back pain, and that his VA physician had stated that his back 
condition was severe.  

The first post-service evidence of the Veteran's low back 
disability is in 1982, approximately 10 years after his 
separation from service.  In view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and that weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, 
there is no indication that the Veteran was diagnosed with low 
back arthritis within one year following separation from service, 
and therefore he is not entitled to presumptive service 
connection.  38 C.F.R. § 3.307, 3.309.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no 
competent medical evidence that relates the Veteran's current low 
back disability to his service.  By contrast, two VA examiners 
have considered the in-service incidents of back pain and 
treatment and have determined that the reported back pain did not 
relate to the Veteran's current disability.  

With regard to whether the Veteran's service aggravated a pre-
existing back injury, although the Veteran has reported that he 
injured his low back at the age of 13 and a VA examiner related 
his current disability to that earlier injury, because the 
service enlistment examination does not reflect any pre-existing 
low back injury and the service records do not otherwise 
reference a pre-existing low back injury, the Board will presume 
the Veteran to have been of sound condition upon entrance into 
service.  Because the Board does not find there to be clear and 
unmistakable evidence of a pre-existing low back disability, the 
presumption of soundness is not rebutted and the Board will 
consider the Veteran's claim as one for service connection, 
rather than one based on aggravation.  Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).  Accordingly, a discussion on 
aggravation is not warranted in this case. 

The Board has considered the Veteran's claim that his low back 
disability is related to his service.  However, as a layperson, 
the Veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  In this case, the Veteran is certainly competent 
to discuss his low back pain, however, as he is not a qualified 
medical professional, he is unable to render a credible nexus 
statement.

With regard to the Veteran's contention this his low back 
disability is related to gout and his bilateral knees, the Board 
notes that the Veteran is not service connected for gout or 
bilateral knee disabilities, and thus the question of entitlement 
to service connection on a secondary basis is moot.

The Board finds that the preponderance of the evidence is against 
the claim for service connection because the evidence does not 
that the Veteran's low back disability is related to his service.  
As the preponderance of the evidence is against the claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.
ORDER

Entitlement to service connection for high uric acid is denied.

Entitlement to service connection for kidney stones, to include 
as due to high uric acid, is denied.

Entitlement to service connection for gout of the left foot, to 
include as due to high uric acid, is denied.

Entitlement to service connection for a right knee disability, to 
include as due to high uric acid and gout, is denied.

Entitlement to service connection for a left knee disability, to 
include as due to high uric acid and gout, is denied.

Entitlement to service connection for a lumbar spine disability, 
to include as due to his bilateral knee disabilities and gout, is 
denied.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claims of 
entitlement to service connection for hypertension and TDIU. 

The Veteran contends that his current hypertension was first 
incurred in service.  He alternatively contends that his 
hypertension pre-existed his service and was aggravated by active 
duty service. 

Service treatment records reveal that upon entry into service, 
the Veteran's blood pressure was noted as 124/60 and his 
cardiovascular system was considered normal.  It was noted that 
the Veteran had a three-day blood pressure reading, though the 
record does not appear in the Veteran's service treatment 
records, and there is no indication that the record currently 
exists.  On his June 1972 separation examination, the Veteran's 
blood pressure was noted as 118/70 and his cardiovascular system 
was considered normal.

The first post-service treatment evidencing a diagnosis of 
hypertension is dated in September 1997.  A note on the record 
indicates that the Veteran was diagnosed with hypertension at his 
last visit, which appears to have been in August 1997.  VA and 
private treatment records dated through 2008 reflect an ongoing 
diagnosis of hypertension, which is treated by blood pressure 
medication.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  Because the Veteran's 
service treatment records reflect that his blood pressure may 
have been elevated prior to enlistment into service, and the 
Veteran has provided credible testimony that his blood pressure 
was high upon enlistment, and that he continued to suffer from 
high blood pressure following service, it remains unclear to the 
Board whether the Veteran's disability was incurred in service, 
or whether his hypertension pre-existed his service and was 
aggravated by his service.  Therefore, a VA examination is 
necessary to fairly decide the claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

With regard to the Veteran's claim of entitlement to TDIU, the 
Board finds that this claim is inextricably intertwined with the 
Veteran's pending claim for service connection for hypertension, 
as the resolution of that claim might have bearing upon the 
Veteran's claim for TDIU.  The appropriate remedy where a pending 
claim is inextricably intertwined with claim currently on appeal 
is to defer adjudication of the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).





Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC is requested to contact the 
Veteran to determine if any additional 
medical records are available to establish 
that he suffered from hypertension prior 
to his enlistment into service.  All 
efforts should be made to obtain any 
outstanding treatment records addressing 
this question.  Any responses received 
should be memorialized in the Veteran's VA 
claims file.

2.  Thereafter, the RO/AMC is requested to 
schedule the Veteran for an appropriate VA 
examination to ascertain the etiology of 
his currently diagnosed hypertension.  The 
VA claims file and a complete copy of this 
REMAND must be reviewed in conjunction 
with the examination and the VA 
examination report should reflect this has 
been accomplished.  

The VA examiner should specifically state 
whether it is as least as likely as not 
(50 percent probability or greater) that 
(a) the Veteran suffered from hypertension 
prior to service, and if so, was this 
condition aggravated beyond the natural 
progression of the disease by his time in 
service; and (b) if hypertension did not 
exist prior to service, is it at least as 
likely as not that the Veteran's current 
hypertension is the result of his time in 
active duty service.

The examiner should provide the rationale 
for all opinions provided.  The VA 
examination report should be typed.

3.  Thereafter, the RO/AMC must review the 
VA claims file to ensure that the 
foregoing requested development has been 
completed.  In particular, review the 
requested medical opinion to ensure that 
it is responsive to and in compliance with 
the directives of this remand and if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims of entitlement to service 
connection for hypertension and TDIU should 
be readjudicated.  If the claims remain 
denied, a Supplemental Statement of the 
Case should be provided to the Veteran and 
his representative.  After they have had an 
adequate opportunity to respond, these 
issues should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


